United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1920
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Douglas Scott Reeves

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: February 29, 2016
                              Filed: June 3, 2016
                                [Unpublished]
                                ____________

Before SMITH, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

        Douglas Scott Reeves appeals his 18-month revocation sentence, arguing that
it is substantively unreasonable. We affirm.
                                   I. Background
       Reeves pleaded guilty to possession of equipment, chemicals, products, and
materials to manufacture methamphetamine, in violation of 21 U.S.C. § 843(a)(6) and
(d)(2). On February 14, 2013, the district court1 sentenced Reeves to time served and
three years of supervised release.

       On July 22, 2013, the government petitioned to revoke Reeves's supervised
release based on his (1) multiple positive drug tests for methamphetamine, (2) failure
to contact the United States Probation Office, (3) failure to report for drug testing, (4)
failure to verify attendance at weekly Narcotics Anonymous meetings, (5) failure to
pay special penalty assessments, (6) failure to attend substance abuse group
counseling, and (7) discharge from the Freedom House. On September 4, 2013, the
district court dismissed the government's petition without prejudice and modified the
supervised-release conditions to require Reeves to serve eight months in a residential
reentry center, participate in a substance abuse treatment program, abstain from
alcohol during the course of any treatment, and attend Narcotics Anonymous meetings
at least twice weekly. All other conditions of supervised release that the district court
had previously imposed remained in effect. On October 3, 2013, Reeves was placed
in the City of Faith per court order.

       On November 1, 2013, the government again petitioned to revoke Reeves's
supervised release based on his (1) multiple positive drug tests for methamphetamine;
(2) denial, under oath, of using illegal substances; and (3) discharge from the City of
Faith for testing positive for alcohol. After a revocation hearing, the district court
found that, based upon Reeves's admissions and witness testimony, Reeves violated
his supervised-release conditions. The district court sentenced Reeves to a term of
imprisonment of 12 months and 1 day. The district court also imposed a one-year term


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                           -2-
of supervised release and ordered that Reeves "follow all standard conditions of
supervised release" and that "[a]ll other conditions of supervised release previously
imposed remain in full force and effect."

       Reeves began his one-year term of supervised release on November 19, 2014.
In April 2015, the government filed an amended petition to revoke Reeves's
supervised release, alleging that Reeves (1) admitted to using methamphetamine in
December 2014 and adulterating a urine specimen, (2) signed an admission form
stating that he had used methamphetamine in February 2015, (3) tested positive for
methamphetamine three times in March 2015, and (4) failed to report for a scheduled
drug test in March 2015.

       At the revocation hearing, Reeves admitted the allegations in the amended
petition. The district court found that Reeves committed a Grade C violation and that
the applicable Guidelines range was 7 to 13 months' imprisonment. The district court
noted that revocation is mandatory for refusing to comply with drug testing and for
testing positive more than three times in the course of one year. Reeves requested
inpatient drug treatment, maintaining that he had not been provided the opportunity
for such treatment in the past. Reeves also informed the court that his father, who was
living with him, was dealing drugs and had drugs in the home. Reeves stated that his
two children lived with him and that he had secured employment pending the outcome
of the hearing.

       In response, the government argued that Reeves was afforded the opportunity
to go into drug treatment at the City of Faith for eight months when his supervised-
release conditions were modified upon his initial release from prison but that he was
discharged for failure to comply with the program. The government also cited the
prior revocation of Reeves's supervised release in November 2013. The government
requested a sentence of two years' imprisonment with no supervised release to follow.



                                         -3-
       The district court revoked Reeves's supervised release. The court sentenced
Reeves to 18 months' imprisonment, which was "more than the guidelines, but less
than the statutory maximum." The court imposed this sentence based on Reeves's
multiple drug tests and the court's attempt to work with Reeves "without success for
a long time." The court also found that Reeves had not taken advantage of the
opportunities for self-help treatment and outpatient drug treatment specified in the
supervised-release conditions and did not request inpatient treatment until the
revocation hearing. The court emphasized Reeves's "numerous problems complying
with [his] supervised release." As a result, it found "that an 18-month sentence is a fair
sentence" pursuant to 18 U.S.C. § 3553(a). The court declined to impose supervised
release following imprisonment because of Reeves's inability to comport his behavior
with supervised-release conditions.

                                  II. Discussion
       On appeal, Reeves argues that his 18-month revocation sentence is
substantively unreasonable. He argues that the district court disregarded the § 3553(a)
factors when imposing his sentence.

      We apply the same substantive reasonableness standard to a district court's
sentence on revocation of supervised release as we apply to initial sentencing
proceedings. United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per
curiam). As a result, "we review the substantive reasonableness of [Reeves's] sentence
under a deferential abuse-of-discretion standard." Id. (citations omitted). "A district
court abuses its discretion and imposes an unreasonable sentence when it fails to
consider a relevant and significant factor, gives significant weight to an irrelevant or
improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors." Id. (quotations and citations omitted).

      Although Reeves's 18-month revocation "sentence is greater than the advisory
guidelines range, we [nonetheless] conclude [that] the district court did not abuse its

                                           -4-
discretion, and the sentence is not substantively unreasonable." See id. Based on our
review of the record, we conclude that "[t]he district court gave appropriate
consideration to the 18 U.S.C. § 3553(a) factors, sufficiently explained its reasoning
for the variance, and imposed a sentence within the statutory limits." See id. (citation
omitted). Specifically, during Reeves's second revocation hearing, the court cited
Reeves's multiple positive drug tests, Reeves's failure to take advantage of treatment
opportunities specified in his supervised-release conditions, the court's prior attempts
to work with Reeves without success, and Reeves's numerous problems complying
with his supervised-release conditions. See id. at 985. The district "court acted well
within its broad discretion in" sentencing Reeves to 18-months' imprisonment. See id.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -5-